DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted on January 7, 2022 and May 23, 2022 has been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 37-52 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6-8, 13-16, 18-20, 22 and 26 of U.S. Patent No. 11,223,430 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The independent claims 37, 44, 51 and 52 of the current application include broader limitations of the independent claims 1, 13, 22 and 26 of the U.S. Patent No 11,223,430 B2.
The limitation of claim 38 of the current application can be read on limitations of claim 2 of the U.S. Patent No. 11,223,430 B2.
The limitation of claim 39 of the current application can be read on limitations of claim 3 of the U.S. Patent No. 11,230,430 B2.
The limitation of claim 40 of the current application can be read on limitations of claim 4 of the U.S. Patent No. 11,230,430 B2.
The limitation of claim 41 of the current application can be read on limitations of claim 6 of the U.S. Patent No. 11,223,430 B2.
The limitation of claim 42 of the current application can be read on limitations of claim 7 of the U.S. Patent No. 11,230,430 B2.
The limitation of claim 43 of the current application can be read on limitations of claim 8 of the U.S. Patent No. 11,230,430 B2.
The limitation of claim 45 of the current application can be read on limitations of claim 14 of the U.S. Patent No. 11,223,430 B2.
The limitation of claim 46 of the current application can be read on limitations of claim 15 of the U.S. Patent No. 11,230,430 B2.
The limitation of claim 47 of the current application can be read on limitations of claim 16 of the U.S. Patent No. 11,230,430 B2.
The limitation of claim 48 of the current application can be read on limitations of claim 18 of the U.S. Patent No. 11,223,430 B2.
The limitation of claim 49 of the current application can be read on limitations of claim 19 of the U.S. Patent No. 11,230,430 B2.
The limitation of claim 50 of the current application can be read on limitations of claim 20 of the U.S. Patent No. 11,230,430 B2.
Nonetheless, claims 37-52 of the present application made the claim a broader version of claims 1-4, 6-8, 13-16, 18-20, 22 and 26 of U.S. Patent No. 11,223,430 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims 37-52 is not patentably distinct from claims 1-4, 6-8, 13-16, 18-20, 22 and 26 of U.S. Patent No. 11,223,430 B2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Persson et al (US Pat. Pub. No. 2016/0135007).

Regarding claim 37, Persson et al discloses a mobile device for a wireless communication network, wherein the wireless communication network includes one or more base stations, the mobile device comprising: an antenna (fig. 1 [108, antenna]); and a transceiver (fig. 1 [106, transceiver]), and a signal processor, wherein the transceiver is configured to transmit a first signal via the antenna, the first signal comprising a unique identification of the mobile device and requesting a network entity of the wireless communication network to return a direction into which at least one base station is located with respect to the mobile device together with location information about a location of the base station (paragraph 74 and fig. 4 [410] transmits a measurement signal), and receive a second signal via the antenna, the second signal comprising direction into which the at least one base station is located and the location information about the location of the base station (paragraph 76, 77 and fig. 4 [414, 416] obtains position of base station), and wherein the signal processor is configured to estimate a position of the mobile device using the direction and the location information included in the second signal (paragraph 76, 77 and fig. 4 [418] estimates position of the device).
Regarding claim 38, Persson et al discloses the direction comprises an horizontal angle and a vertical angle, or a direction vector comprising one or more components of a coordinate system in which the mobile device and the base station are located (paragraph 52).
Regarding claim 39, Persson et al discloses the horizontal angle ranges from 0° to 360° or from 0° to 180°, and the vertical angle ranges from 0° to 180° or from 0° to 360°, or the horizontal and vertical angles range from −180° to 180°, or the horizontal and vertical angles are indicated in radiant (fig. 5).
Regarding claim 40, Persson et al discloses the location information comprises data corresponding to a position or to an identification of the base station (paragraph 77).
Regarding claim 41, Persson et al discloses the first signal is defined in accordance with a communication protocol/standard, and comprises a random-based generated sequence, which is unique for the mobile device, or a fixed sequence, which is unique for the mobile device (paragraph 71).
Regarding claim 42, Persson et al discloses the respective second signals are beamformed signals (paragraph 76).
Regarding claim 43, Persson et al discloses the second signal is correlated with the unique identification of the mobile device such that only an intended mobile device is able to restore the direction and the location information (paragraph 77).
Regarding claim 44, Persson et al discloses a network entity for a wireless communication network, wherein the wireless communication network includes one or more mobile devices and one or more base stations, wherein the network entity is configured to receive from a mobile device of the wireless communication network a first signal comprising a unique identification of the mobile device and requesting the network entity to return a direction into which at least one base station is located with respect to the mobile device together with location information about a location of the base station (paragraph 74 and fig. 4 [410] transmits a measurement signal), and transmit to the mobile device a second signal, the second signal comprising the direction into which the at least one base station is located and the location information about the location of the base station (paragraph 76, 77 and fig. 4 [414, 416] obtains position of base station) so as to allow the mobile device to estimate its position using the direction and the location information included in the second signal (paragraph 76, 77 and fig. 4 [418] estimates position of the device).
Regarding claims 45-50, see above rejection of claims 38-43.
Regarding claim 51, Persson et al discloses a wireless communication network, comprising: one or more mobile devices, one or more base stations, and a network entity, wherein the network entity is configured to receive from a mobile device of the wireless communication network a first signal comprising a unique identification of the mobile device and requesting the network entity to return a direction into which at least one base station is located with respect to the mobile device together with location information about a location of the base station (paragraph 74 and fig. 4 [410] transmits a measurement signal), and transmit to the mobile device a second signal, the second signal comprising the direction into which the at least one base station is located and the location information about the location of the base station (paragraph 76, 77 and fig. 4 [414, 416] obtains position of base station), and wherein the mobile device is configured to estimate its position using the direction and the location information included in the second signal (paragraph 76, 77 and fig. 4 [418] estimates position of the device).
Regarding claim 52, Persson et al discloses a method, comprising: transmitting a first signal via an antenna of a mobile device of a wireless communication system, the first signal comprising a unique identification of the mobile device and requesting a network entity of the wireless communication network to return a direction into which the at least one base station of the wireless communication system is located together with location information about a location of the base station (paragraph 74 and fig. 4 [410] transmits a measurement signal), receiving, from the network entity a second signal via the antenna of the mobile device, the second signal comprising the into which the at least one base station of the wireless communication system is located and the location information about the location of the base station (paragraph 76, 77 and fig. 4 [414, 416] obtains position of base station), and estimating, by the mobile device, a position of the mobile device using the direction and the location information included in the second signal (paragraph 76, 77 and fig. 4 [418] estimates position of the device).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
Bar-Shalom (US Pat. Pub. No. 2017/0082729) directed toward determining the position of communication device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LITON MIAH/Primary Examiner, Art Unit 2642